Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/859,105 filed on April 27, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed a Request for Continued Examination on September 23, 2021 subsequent to a final rejection mailed on June 29, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on March 7, 2013 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed September 23, 2021 has been entered.
Applicant amended claims 16-20, 22-24 and 29, and added new claims 31-34 in response to canceled claims 21 and has added new claims 31-34. Claims 16-20, 22-24, 27-29 and 31-34 are currently pending.
Submitted Information disclosure statements (IDSs) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Response to Arguments
Applicant's arguments/remarks filed on September 23, 2021 have been fully considered.
The Examiner notes that Applicant’s arguments are directed to claims that were filed prior to the amendments entered on September 23, 2021. As a result, applicant’s arguments are moot. Furthermore, the Examiner concurs with most arguments made by another examiner in the Office action mailed on June 29, 2021 and recognizes that there is no benefit to be gained by making the same or similar arguments.

Claim Objections
Claims 31 and 33 are objected to because of the following informalities:
Claims 31 and 33 involve typographical errors. In claim 31, “group” is spelled as “qroup” (last line) and in claim 33, “chroma” is spelled as “chorma” (in lines 2 and 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 16, 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0167615 A1 (hereinafter “Kim”) in view of Sullivan et al., US .
With respect to claim 16, Kim discloses a picture decoding method, by a decoding apparatus [FIG. 5], comprising: obtaining image information including information related to a quantization parameter (QP) from a bitstream [pars. 14, 57 – a compliant bitstream contains all information that a decoder need to decode the compressed bitstream which information includes QP]; deriving a luma QP based on the information related to the QP [par. 74, Equations 1-2]; deriving chroma QPs based on the information related to the QP, wherein the chroma QPs include a first chroma QP for a Cb component and a second chroma QP for a Cr component; generating a reconstructed picture including reconstructed samples based on the luma QP, the first chroma QP for the Cb component and the second chroma QP for the Cr component [pars. 29, 60, 112 – where residual data refers to differences in luma (Y) values and chroma (Cr and Cb) values], wherein deriving the chroma QPs comprises: deriving the first chroma QP for the Cb component based on the luma QP and a first chroma QP mapping table for the Cb component; and deriving the second chroma QP for the Cr component based on the luma QP and a second chroma QP mapping table for the Cr component, wherein both an input of the first chroma QP mapping table and an input of the second chroma mapping table are based on the luma QP, and wherein the first chroma QP mapping table for the Cb component is a separate mapping table from the second chroma QP mapping table for the Cr component. But Kim does not explicitly disclose deriving chroma QPs based on the information related to the QP, wherein the chroma QPs include a first chroma QP for a Cb component and a second chroma QP the luma QP and a first chroma QP mapping table for the Cb component; and deriving the second chroma QP for the Cr component based on the luma QP and a second chroma QP mapping table for the Cr component, wherein the first chroma QP mapping table for the Cb component is a separate mapping table from the second chroma QP mapping table for the Cr component. However, Sullivan discloses deriving chroma QPs based on the information related to the QP, wherein the chroma QPs include a first chroma QP for a Cb component and a second chroma QP for a Cr component [par. 29: “in the ITU-T H.264 standard, the relationship between QP for a luma component and chroma components is determined according to a value of QP, a look-up table and an encoder-controlled offset”]; wherein deriving the chroma QPs comprises: deriving the first chroma QP for the Cb component based on the luma QP and a first chroma QP mapping table for the Cb component [par. 95: “ In the HEVC design in JCTVC-I1003, a further adjustment to QPs for luma and chroma can occur based on bit depth” and the relationships for QP’.sub.Y, QP’.sub.Cb and QP’.sub.Cb]; and deriving the second chroma QP for the Cr component based on the luma QP and a second chroma QP mapping table for the Cr component [pars. 95, 105 – see notes in the above and “the mapping can use a function according to which a value of QP index is mapped to a value of secondary component QP”], wherein both an input of the first chroma QP mapping table and an input of the second chroma mapping table are based on the luma QP, and wherein the first chroma QP mapping table for the Cb component is a separate mapping table from the second chroma QP mapping table for the Cr component [par. 106: “the mapping can wherein both an input of the first chroma mapping table and an input of the second chroma mapping table are based on the luma QP. However, Zhang discloses wherein both an input of the first chroma QP mapping table and an input of the second chroma mapping table are based on the luma QP [par. 23, 33, 117]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Kim with Sullivan and Zhang with the motivation to devise a method and apparatus for achieving higher coding efficiency by determining chroma quantization parameters including generation of first and second chroma quantization parameter offsets wherein a chroma quantization parameter (QP) is derived from luma QP through a look-up table [Zhang: abstract, par. 1].
With respect to claim 29, the claim is drawn to encoding method that performs a series of steps that are commensurate in scope with inverse of steps of claim 16. Furthermore, Kim discloses such a methods [FIG. 4]. Therefore, claim 29 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 16.
With respect to claim 32, Kim, Sullivan and Zhang, in combination, disclose all the limitations of claim 16. Furthermore, Sullivan discloses wherein the first chroma QP mapping table for the Cb component is different from the second chroma QP mapping table for the Cr component [par. 106: “the mapping can follow logic that maps different 
With respect to claim 33, Kim, Sullivan and Zhang, in combination, disclose all the limitations of claim 32. Furthermore, Sullivan discloses wherein based on the same luma QP being used for the inputs of the first [[chorma]] chroma QP mapping table and the second chroma mapping table, an output of the first [[chorma]] chroma QP mapping table is different form an output of the second chroma mapping table [par. 106 – see note in the above rejection of claim 32 noting that different mapping tables for chroma components results in having different outputs]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 16.	
With respect to claim 34, the claims are drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 16. Furthermore, Kim discloses such computer-readable media [par. 46]. Therefore, claim 34 rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 16.

s 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sullivan and Zhang, in combination, and further in view of Zhang et al., US 2015/0358631 A1 (hereinafter “Zhang ‘631).
With respect to claim 27, Kim, Sullivan and Zhang, in combination, disclose all the limitations of claim 16. But Kim, Sullivan and Zhang, alone or in combination, do not explicitly disclose wherein the information related to the QP is signaled in Sequence Parameter Set (SPS) level. However, Zhang ‘631 discloses wherein the information related to the QP is signaled in Sequence Parameter Set (SPS) level [pars. 68-69 – ref. to SPS as a syntax structure]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Kim, Sullivan and Zhang with Zhang ‘631 with the motivation to devise a method and apparatus to perform video coding and decoding where encoding information comprising QP is transmitted in the encoded bitstream as SPS as a syntax element [Zhang ‘631: par. 69].
With respect to claim 31, Kim, Sullivan and Zhang, in combination, disclose all the limitations of claim 16. But Kim, Sullivan and Zhang, alone or in combination, do not explicitly disclose wherein the luma QP is derived further based on a first luma QP of a coding unit containing a luma coding block covering (xQg-1, yQg) and a second luma QP of a coding unit containing a luma coding block covering (xQ¢g, yQg-1), and wherein (xQg, yQg) represents a top-left sample position of a current quantization [[qroup]] group. But Zhang ‘631 discloses the luma QP is derived further based on a first luma QP of a coding unit containing a luma coding block covering (xQg-1, yQg) and a second luma QP of a coding unit containing a luma coding block covering (xQ¢g, .

	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sullivan and Zhang, in combination, and further in view of Aoki et al., US 4,979187 A (hereinafter “Aoki”).
With respect to claim 28, Kim, Sullivan and Zhang, in combination, disclose all the limitations of claim 16. But Kim, Sullivan and Zhang, alone or in combination, do not explicitly disclose wherein the image information comprises information on Effective Data Range Parameters (EDRP), and wherein the information on the EDRP comprises at least one of a minimum input value, a maximum input value, dynamic range of input value, mapping information for relating the minimum input value with brightness, mapping information for relating the maximum input value with brightness and identification information of transfer function. However, Aoki discloses wherein the image information comprises information on Effective Data Range Parameters (EDRP), and wherein the information on the EDRP comprises at least one of a minimum input value, a maximum input value, dynamic range of input value, mapping information for relating the minimum input value with brightness, mapping information for relating the maximum input value with brightness and identification information of transfer function [abstract, FIG. 2, col. 3, lines 11-26, col. 4, Table 1 – see also claim 10 for dynamic .

Allowable Subject Matter
Claims 17-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 17, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitation of claim 17:
“deriving an average luma value of a current block based on neighboring sampls;
“deriving a quantization parameter offset (QP offset) for deriving the luma QP based on the average luma value and the information related to the OP; and
“deriving the luma QP based on the QP offset, wherein the QP offset is derived based on a below equation,
“Luma_avg_qp = A*(avg_luma-M)+B.”
Similar, while not exact language as noted in the above, are recited in claims 18-20 and 22-24.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Chien et al., US 2020/0382782 A1, discloses chroma quantization parameter offset.
Ramasubramonian, US 2019/0297337 A1, discloses deriving dynamic range adjustment parameters for video coding.
Liu et al., US 2019/0020875 A1, discloses fractional quantization parameter offset in video compression.
Maani et al., US 2018/0367794 A1, discloses apparatus for decoding video to determine chroma quantization parameter.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485